ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                   )
                                                )
L-3 Communications Integrated Systems, L.P.     )     ASBCA Nos. 60431, 60432
                                                )
Under Contract No. FA8620-06-G-4003 et al.      )

APPEARANCES FOR THE APPELLANT:                        Karen L. Manos, Esq.
                                                      Erin N. Rankin, Esq.
                                                       Gibson, Dunn & Crutcher LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Cara A. Wulf, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Boston, MA

                OPINION BY ADMINISTRATIVE JUDGE MCILMAIL
                 ON THE GOVERNMENT'S MOTION TO DISMISS

       Appellant, L-3 Communications Integrated Systems, L.P. (L-3), appeals from two
contracting officer's final decisions demanding payment to the government. Those two
decisions have been rescinded, and the government requests dismissal of the appeals for
lack of jurisdiction with prejudice, or as moot. L-3 opposes. We dismiss the appeals as
moot.

            STATEMENT OF FACTS FOR PURPOSES OF THE MOTION

        On 3 November 2015, two administrative contracting officers (ACOs) of the
Defense Contract Management Agency (DCMA) each issued a contracting officer's final
decision, pursuant to several contracts between the government and L-3, demanding
payment of what the contracting officers found were unallowable costs paid to L-3 through
interim billings, and relying upon a 2015 Defense Contract Audit Agency audit report of
L-3's costs for fiscal year 2008 (notice of appeal, attachs. 1, 2). One decision demanded
that L-3 pay the government $266,274; the other demanded payment of$31,952 (id.). L-3
timely appealed from the decisions, asserting that the government's claims were barred by
the six-year statute of limitations in the Contract Disputes Act (notice of appeal). On
1March2016, two ACOs (one of whom issued one of the final decisions) each issued
a letter to L-3 stating that she "hereby withdraw[s]" one of the 3 November 2015 final
decisions (app. resp., exs. 1, 2). The letters do not state whether the government intends to
reassert the claims set forth in the 3 November 2015 decisions (id.).

                                          DECISION

        Where a contracting officer unequivocally rescinds a government claim and the final
decision asserting that claim, with no evidence that the action was taken in bad faith, there
is no longer any claim before the Board to adjudicate, and the appeal from the contracting
officer's decision is dismissed as moot. Combat Support Associates, ASBCA Nos. 58945,
58946, 16-1BCAii36,288 at 176,973.

       Here, the final decisions asserting the government's claims that are the subject of
these appeals were rescinded without any equivocation, but the ACOs who rescinded those
final decisions have not expressly stated whether the claims set forth in those decisions
would ever be reasserted. However, because contracting officials are presumed to act in
good faith, D.J. Miller & Associates, Inc., ASBCA No. 55357, 11-2 BCA ii 34,856
at 171,469, we presume that the rescissions of the final decisions reflect the intent not to
reassert the claims set forth in the rescinded decisions. L-3 points to no evidence to the
contrary. Because the contracting officers' final decisions that are the subject of these
appeals have been unequivocally rescinded, there is nothing left of the merits of the
appeals for us to adjudicate, and the appeals are moot.

        L-3 asserts that the government has refused its requests to enter into a settlement
agreement releasing L-3 from the rescinded claims, or to issue letters stating that the
government does not intend to reissue the contracting officers' decisions or otherwise
disallow the costs disallowed in those decisions (app. br. at 2), and implies (id. at 2-3) that,
therefore, our decision in Combat Support, compels the denial of the government's motion
to dismiss, because there, the government had stated its intent not to reassert rescinded
claims very similar to those rescinded here. 16-1BCAii36,288 at 176,973. In view of the
presumption, unrebutted here, that contracting officials act in good faith, we see no reason
to doubt that the rescission of the claims against L-3 is unequivocal, and that they will not
be reasserted. Consequently, Combat Support is not meaningfully distinct from the
situation here, and does not require the denial of the government's motion to dismiss.
Although dismissal of the appeals as moot is without prejudice, id., we trust that the
rescinded claims will not be reasserted.




                                               2
                                    CONCLUSION

      For these reasons, the appeals are dismissed as moot.

      Dated: 25 April 2016



                                                -r
                                                TI~
                                                   ---phA;::jP
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals


 I concur


 d~d;;i------                                   RICHARD SHACKLEFORD
 Administrative Judge                           Administrative Judge
 Acting Chairman                                Vice Chairman
 Armed Services Board                           Armed Services Board
 of Contract Appeals                            of Contract Appeals




       I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60431, 60432, Appeals of L-3
Communications Integrated Systems, L.P., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            3